Title: C. W. F. Dumas to the Commissioners: A Translation, 7 – 15 May 1778
From: Dumas, Charles William Frederic
To: First Joint Commission at Paris,Adams, John


      
       Gentlemen
       The Hague, 7 May 1778
      
      After sending you my last letter dated the 5th, which at the end acknowledged your letter of April 30th, I called on the Grand Facteur to show it to him. Although he was dressing to go out, he granted me an immediate interview, during which he told me not to inform our friend from Amsterdam yet that the letter for the Grand Pensionary had arrived, but to say instead that I was expecting it and it should arrive soon; and added that he would tell me the reason for this necessary delay on the following day.
      I then awaited the arrival of our friend from Amsterdam; as soon as I was informed of it, I went to his lodgings. He told me that, in accordance with my instructions when I gave him copies of your letter of the 10th and that for the Grand Pensionary, he had religiously concealed them from anyone but the principal of his town who had just arrived with him, wholly approved of both the documents and the use that I was to put them to, and was eagerly awaiting the arrival of the original so that I could begin the task. He is ready to back the operation with all his influence. I then spoke with him following the Grand Facteur’s instructions, but not, however, without secretly suffering at being unable to take advantage of so auspicious an occasion. The next day I visited the Grand Facteur to give him an account of my conversation of the previous day and when I told him of the good dispositions of the principal of the great city he, betraying either surprise or regret at having a remora now attached to the boat, clapped his hands. He told me that he had received a letter from the Comte de Vergennes, to whom he had sent a report on my project and your letters of the 10th at the time I left for Amsterdam, and that the minister found the démarche, so direct on your part, a little premature because one might think that France was initiating this negotiation in an effort to force this state into taking a side in the issue. He added that he was sorry for the delay, but that the minister having written his letter before hearing about the great success of my trip to Amsterdam and the good disposition of our friend there, &c, he hoped to receive further letters in which the project would be given closer attention. In the meantime, I am to keep the letter from the Grand Pensionary in my portfolio and use only your ostensible letter of 10 April and ask our friend to show it to the Grand Pensionary. I told him: 1. that I was not sure our friend would want to do that; and 2. that after the assurance I had given him of receiving the letter for the Grand Pensionary and the démarche he took accordingly with the other principal personage, I would lose all my credibility with these gentlemen if I did not keep my word. He replied that, so far as the first point was concerned, I should try anyway and, in regard to the second, that if his house persisted in wanting to suspend or delay the démarche, he would take it upon himself in this case to let these gentlemen know, in an indirect but sure fashion, that this suspension or delay came from him and not from me. I went, therefore, to see our friend. At first he did not want to show the ostensible letter of the 10th to the Grand Pensionary because he preferred our first plan of action and feared that this new démarche would enable the opposition party to prevent the blow by anticipating it. I finally managed to convince him. Yesterday morning he presented to the Grand Pensionary the above mentioned letter of the 10th, addressed to me to enquire privately into the dispositions &c. He will have a conference with him tonight regarding this matter and tomorrow I shall hear the results.
      I am trying to be as concise as possible with all these details. But I have to provide them, so that you may be able to see for yourselves that if I do not execute point by point all that I had promised, the reason lies neither with me nor with Amsterdam, nor with you, but with a quarter from which I expected it the least; and have suddenly been prescribed a course of action far different from that which had been originally planned. I persist in finding that the first plan would have, perhaps, been preferable, but again I must comply obediently. I hope something good will come of it, but fear it will create delays that the other, it seems to me, would have avoided.
      
      
       Friday Morning, 8 May
      
      I called on our friend who, after returning your ostensible letter of the 10th, which was in the hands of the Grand Pensionary yesterday and the day before, gave me the following account. They agreed to hold a conference on the matter. Yesterday the Grand Pensionary told him that, in response to a request from the principal of Amsterdam as to when the two might meet, he had replied that it would be at 7 in the evening, adding that if our friend agreed, all three could confer together. Our friend would have preferred a private interview, not from distrust for the principal (who agrees perfectly with him), but because he could then have made the Grand Pensionary explain himself much better than with a third party present. For the same reason, namely to avoid being pressed into explaining himself, the Grand Pensionary favored having a third party involved. He expressed satisfaction at the good disposition of the American union toward this Republic reflected in this letter and expressed his corresponding desire for the future good relations between the two nations; but, he added, the time is not yet ripe for negotiations. Our friend replied that the Americans, too, were in no hurry to send someone to make proposals, adding “but is it up to us to do things that repel them?” The Grand Pensionary, with good grace, agreed that it was not. He then told them (and this disclosure pleased our friend on two accounts, in that it proved the sincerity of the Grand Pensionary and the valid right of France in the present matter) that the French ambassador had privately told him that the major reason why France was spurred into concluding the treaty with America was that there was no middle ground left between preceding and being preceded, for Great Britain had offered to give the Americans all they wanted in return for their alliance against France. In case of an open breach, France will be able to prove the truth of the matter to the whole of Europe. Our friend concluded by telling me that it would be very useful if the letter for the Grand Pensionary arrived soon. I told him that I was expecting it, but if it was delayed or suspended he should hold neither the American Commissioners nor myself responsible, for it was only natural that you could not take a step such as this without first informing the French Court and that if the latter judged it necessary to defer it, one would have to comply. Upon my departure he implied that he would find a way to have a private interview with the Grand Pensionary and make him explain himself more precisely.
      I went to give an account of all this to the Grand Facteur who was pleased, particularly with what I had said to justify the delay of the letter. He agreed that, in order not to seem too eager, I would wait until Monday morning to see our friend and then, according to what he would tell me, I would: 1. insist that he dictate to me something positive that I could transmit to you, in accordance with your request to inform myself privately, &c. or 2.I would insinuate that, in order for the Republic to come out of the sort of subjection in which it has been held for too long by Great Britain, it would be wise to turn to France, which could, through secret mediations, surreptitiously establish an alliance between the two republics. I told the Grand Facteur that if I were at liberty to present the letter, it would be the best way to bring about this mediation in a natural fashion. You always come back to this letter, he said. You know perfectly well that we are not allowed to use it yet. Upon my departure, we also agreed that I would not write to you today.
      I will end today’s account by relating to you the conversation that took place in the morning the day before yesterday between the Prince Stadholder and the gentlemen from Amsterdam. He told them that the Province of Guelder would put back on the agenda an increase in troops and that they asked him for his support; and that if this proposal was consistently rejected, the Republic would be lucky if it did not suffer as a result. They replied that never had it been less necessary to burden an already debt-ridden state with this expense, since the war, together with the presence of troops from neighboring powers, seemed to be moving away from these frontiers and, further, that there actually was no power who wished to or could attack with success. He answered that it might change. To which it was replied that such could be said of all things, even in the midst of the deepest peace, and the consequences would be that everybody should always be armed to the hilt. He also suggested that, in his opinion, the Americans would supplant the Dutch in trade, just as the latter had supplanted the Venetians. No reply was made to that.
       
      
       Monday, 11 May
      
      I have just seen our friend. He told me that he had not yet had a chance to be alone with the Grand Pensionary. I asked him to dictate an answer for you, gentlemen, and he repeated what I already had the honor to tell you, namely that the Grand Pensionary agreed that although it was not yet time to take the offensive, it nevertheless was not in the interest of the republic to discourage the testimonials of friendship that could come from America. As to the suggestion I made of starting secret negotiations pending the intervention and mediation of France, it is, as I anticipated, not feasible, at least not before I have presented the letter to the Grand Pensionary. It is impossible to negotiate here the way monarchs can negotiate among themselves. The towns have a right of refusal and of opposition to measures they believe pernicious to the State, but, were they to try to play too active a role, it would antagonize and arm the opposition party against them. If the letter were delivered to the Grand Pensionary he would be forced to communicate it to the states and to answer it. The towns, especially Amsterdam, would have great weight either in the deliberation over a reply or, if he tried to conceal the letter, in forcing him to produce it.
      
      
       12 May
      
      A big dinner at Court and a ball at the Hôtel de France yesterday prevented me from seeing anyone else. This morning I gave the Grand Facteur an account of yesterday’s visit. I also gave him news from Germany, dated the 9th, and from Rotterdam, for which he was very grateful, making a copy to send as a postscript to his house (I am sending them to you today). Thereupon, letters from his house were brought in. After glancing through them, he told me that he would send for me today or tomorrow because he was expected somewhere else. I, myself, believe that there were instructions concerning me, the letter, and the letter for the Grand Pensionary.
      
      
       13 May
      
      My guess was confirmed. As mentioned in my letter yesterday, gentlemen, the westerly winds brought full consent to use the letter; and here are the steps I took. I went and communicated in due form to His Excellency the French ambassador the démarche I was going to undertake under your orders. He replied and, at my request, dictated that “he had no knowledge of this démarche; that he had reasons to believe, nevertheless, that the King would be favorable to a rapprochement between the Republic and the United States of America; but that he knew for sure, that His Majesty desired foremost the peace of the Republic.” From there I went to see our friend. He was very pleased to hear that the letter had arrived and pressed me into presenting it tomorrow morning, which I will not fail to do. I also informed him of my meeting with the French ambassador on the matter and His Excellency’s response because it was for him “our friend” that this answer was intended.
       
      
       14 May
      
      This morning, between 8 and 9 o’clock, I went to see the Grand Pensionary and, while presenting the letter, verbally added the following: “I have the honor, Sir, to be the bearer of this letter for Your Excellency on behalf of the American Commissioners. Having been made aware of its content by these gentlemen, I undertook this mission with all the more pleasure as I saw that it could not but be agreeable to this republic and consequently to Your Excellency. I think it my duty to inform Your Excellency that, according to the man who brought me the dispatch, Their Excellencies the Plenipotentiaries have informed the Regency of Amsterdam of this action.” He took the letter, saying that he would read it. As I was leaving he asked, “You live here, sir, don’t you?” I answered, yes. Then I went to give an account of this interview, first to our friend, who was very pleased, and then to the French ambassador. Both believe that the Court will be extremely embarrassed, especially by the fact that the town of Amsterdam will be informed of the matter, and that it will be impossible to conceal it.
      
      
       15 May
      
      I did not get to see our friend at his place until last night after 10, and he told me the following. At the Assembly, having talked a little while in private with the Grand Pensionary, and seeing that he was not telling him anything about the letter, he took it upon himself to enquire about it and the following dialogue ensued:
      Our friend: You received this morning a certain letter ....
      G.P.: Yes, I know that you know about it; you will receive a copy of it.
      Our friend: I already have one.
      G.P.: Well, you shall have two, then.
      Whereupon he told him “our friend”, in no uncertain terms, the extreme pleasure this letter had given him, praising it highly, finding it wise, amiable, perfect. One could see that he was truly flattered and charmed at the leeway it gave him to act consequently in the way he thought most appropriate. Well, here is what he has decided to do. He will not start out by presenting it to the Assembly of the States of the Provinces for their deliberation, nor to the Secret Committee of the States General; this in order to prevent the British ambassador from legally giving rise to memoranda, complaints, and clamors that would provoke too much agitation in the Republic and create inopportune commotions, but he will circulate underhand (as it is called here) copies of the letter to each member of the States of the Provinces, that is, not only to the towns, but also to the nobles, in order to give them the time and freedom to think its content over. This idea, gentlemen, is very wise and clever, for it will prevent Sir Joseph Yorke from confusing Their High Mightinesses, and thereby keeping the Dutch from acting according to their best interest. In answer to my question as to whether the Grand Pensionary had communicated the letter to the Prince Stadholder and the Duke of Brunswick, our friend said that it would be inappropriate both for him to ask and the Grand Pensionary to answer that he had done so, but that there was no doubt about it. We may then conclude that these two great dignitaries have agreed to the position taken by the Grand Pensionary. The latter ended his conversation with our friend by apologizing for the brevity and reserve that he had observed toward me, adding that at the time he could not go into any explanations with me because he was still ignorant of the content of the letter. For my part, I had been greatly relieved that he did not ask any questions that might have been a little embarrassing for me. I did notice from his expression, however, that upon receiving the letter from my hands, he was filled with a mixture of perplexity and curiosity that seemed perfectly natural to me.
      I conveyed all this information to His Excellency the ambassador of France and think that he will report it in writing to his Court.
      The Dutchman, gentlemen, is like his peat. We have thrown some sparks on it, but now it must ignite at its own pace. At the end of next week these gentlemen will adjourn, each will go to his town and show a copy to his constituents. They will reconvene here next July. I will observe and keep you faithfully informed of the events that occur in the meantime and even hope to provide some myself. You should, please, help me by sending all the fresh news that you receive from America before others hear of it. I will make extracts which will help me to ingratiate myself with the Grand Pensionary, win his trust, mold bonds with him, &c. I am, with sincere respect, gentlemen, your very humble and very obedient servant.
      
       D
      
     